DETAILED ACTION
	Claims 1, 4, and 6-9 are pending following the amendments, and arguments filed in the present response and acknowledge by examiner.  
The instant application is a continuation of earlier parent U.S. Application No. 12375010 (now U.S. Patent No. 10,300,144).  The instant claims (products) mirror those originally filed and rejected in the parent ‘010, with the addition of a few dependent claims still within the scope of that originally filed in the parent.  Thus, the rejections in parent are largely mirrored below over the same subject matter.  The ‘010 application cancelled without prejudice those product claims (now presented again here) and converted mid-prosecution to a method of making, the amended scope of which was found allowable.
	Any rejections no longer of record have been overcome by amendment.
	The examiner invites applicant to schedule an interview aimed at advancing prosecution on the merits, as the presently claimed invention was already previously filed and rejected on the record in the parent.
Election/Restrictions – Species, Maintained
Applicant’s election without traverse of the species of formula (I), comprising 40-50 sialic units (see e.g. claim 5), the reply filed on 9/30/20 is acknowledged.  
The claims have all been examined on the merits as drawn thereto.
In the parent, it is noted the elected species was colonoic acid (CA)-insulin conjugates (bound substantially through the insulin N-terminus).


The Claimed Invention/Problem Statement
	The claimed/elected invention is drawn to e.g. colonoic acid (CA)-insulin conjugates (bound substantially through the insulin N-terminus), which Applicant admits in the description is known/expressly described by his own previous works published > 1 year before the present application's earliest effective priority date (7/25/06) (see bold, underlined sections below).  
It appears that Applicant’s invention/advancement of the art may be a method of making [note which did end up being allowed in the parent] the same through different steps/reactants that reduce unintended by-products and poor purification profiles (see italicized, underlined section below).  However, it is noted that new methods of making a known product do not confer patentable weight upon products/products-by-process.
See specification pages 4-6 state:
In view of the prior art, there is a need to provide improved derivatives ofinsulin which can be used in human and animal therapy and have optimisedstability, half lives and low toxicity. We have found that attaching PSAs to insulinimparts such properties. 
Polysialic acids (PSAs) are naturally occurring unbranched polymers ofsialic acid produced by certain bacterial strains and in mammals in certain cells.They can be produced in various degrees of polymerisation from n = about 80 ormore sialic acid residues down to n = 2 by limited acid hydrolysis or by digestionwith neuraminidases, or by fra.ctionation of the natural, bacterially derived formsof the polymer. 
In recent years, the biological properties of polysialic acids, particularlythose of the alpha-2,8 linked homopolymeric polysialic acid, have been exploitedto modify the pharmacokinetic properties of protein and low molecular weightdrug molecules. Polysialic acid derivatisation gives rise to dramatic improvementsin circulating half-life for a number of therapeutic proteins including catalase andasparaginase, and also allows such proteins to be used in the face of pre-existingantibodies raised as an undesirable (and sometimes inevitable) consequence ofprior exposure to the therapeutic protein [Fernandes and Gregoriadis, 1996,1997]. The alpha- 2,8 linked polysialic acid offers an attractive alternative toPEG, being an immunologically invisible biodegradable polymer which is naturallypart of the human body, and which degrades, via tissue neuraminidases, to sialicacid, a non-toxic saccharide. 
We have previously described methods for the attachment ofpolysaccharides (in particular PSA) to therapeutic agents such as proteins [US-A-
Figure 1 shows the oxidation of colominic acid (alpha-2,8 linked polysialicacid from E. coli) with sodium periodate to form a protein-reactive aldehyde at thenon-reducing end; and 
Figure 2 shows the selective reduction of the Schiff's base with sodiumcyanoborohydride to form a stable irreversible covalent bond with the proteinamino group. 
The inventors have described in previous publications, for instance in Biochimica et Biophysica Acta (2003) [Jain et al.], the synthesis of polysialylated insulin. Inthis reference 22kDa and 39kDa colominic acid are oxidised and reacted withamino groups of recombinant human insulin. The polydispersity of the CAs usedis 1.33 and 1.40, which is too large for therapeutic use. 
We have also described in our previous patent application, published asWO2005/016974 [WO ‘974], the synthesis of insulin-colominic acid conjugates. However, inthis application, the conjugates are not all specifically N-terminal, and a variety ofconjugates are produced. 
Unintentional by-products may be generated during the conventionalconjugation reactions described above by reaction of the colominic acid with sidechains of amino acids, for instance. These may be sufficient to be troublesome inthe manufacture of chemically defined conjugates required by regulatoryauthorities for therapeutic use in man and animals. 
It is not straightforward to purify the intended reaction product (for instancethe monopolysialylated product) away from the various unintended products,since the physicochemical characteristics of most of the reaction products aresimilar. This means that techniques such as ion-exchange chromatography andgel-permeation chromatography (which separate on the basis of charge and sizerespectively) produce poor purification profiles. 
In accordance with a first aspect of this invention we provide acomposition comprising a population of polysaccharide derivatives of a protein,wherein the protein is insulin or an insulin-like protein and the polysaccharide isanionic and comprises between 2 and 125 saccharide units, and wherein thepopulation consists substantially only of N-terminal derivatives of the protein. 


Claim Rejections - 35 USC § 103 – Obviousness, Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
The Invention (Product):  e.g. colonoic acid (CA)-insulin conjugates (bound substantially through the insulin N-terminus).
Claims 1, 4, and 6-9 remain rejected under 35 U.S.C. 103(a) as obvious over the combination of the following 5 references equally applied by the international authority over the identical/nearly identical subject matter:
BROWNLEE M. ET AL: "A GLUCOSE CONTROLLED INSULIN DELIVERY SYSTEM SEMI SYNTHETIC INSULIN BOUND TO LECTIN" SCIENCE (WASHINGTON D C), vol. 206, no. 4423, 1979, pages 1190-1191, XP002461920 ISSN: 0036-8075;
SATO M. ET AL: "Site-specific introduction of sialic acid into insulin" ANGEWANDTE CHEMIE. INTERNATIONAL EDITION, WILEY VCH VERLAG, WEINHEIM, DE, vol. 43, no. 12, 12 March 2004 (2004-03-12), pages 1516-1520, XP002981412 ISSN: 1433-7851;
WO 01/87922 A2 (LIPOXEN TECHNOLOGIES LTD [GB]; GREGORIADISGREGORY [GB]) 22 November 2001 (2001-11-22) cited in the application [Equivalent US 692972 B2];
WO 2005/016974 A (LIPOXEN TECHNOLOGIES LTD [GB]; JAIN SAN JAY [GB]; LAING PETER [GB]; GRE) 24 February 2005 (2005-02-24) [Equivalent US 7807824 B2].  Also cited on specification page 6; or 
JAIN SET AL: "Polysialylated insulin: synthesis, characterization and biological activity in vivo" BBA - GENERAL SUBJECTS, ELSEVIER SCIENCE PUBLISHERS, NL, vol. 1622, no. 1,20 June 2003 (2003-06-20), pages 42-49, XP004433607 ISSN: 0304-41 65.  Also cited on specification page 5.
Brownlee et al. discloses a composition comprising a polysaccharide derivative of insulin(insulin-maltose(disaccharide) conjugate); wherein the population consists substantiallyonly of N-terminal derivatives, the method of preparation thereof and the use for therapy.
Sato et al. discloses a composition comprising a polysaccharide derivative of insulin(sialic acid units attached to the amino group of N-terminal glutamine) and wherein thepopulation consists substantially only of N-terminal derivatives, the method of preparationthereof and the use for therapy. 
WO ‘922 discloses polysaccharide derivatives (polysialic acid) of insulin which appear to be substantially only of N-terminal derivatives.
WO ‘974 discloses polysaccharide derivatives (polysialic acid) of insulin which appear to be substantially only of N-terminal derivatives.
Jain et al. discloses polysaccharide derivatives (polysialic acid) of insulin which appear to be substantially only of N-terminal derivatives.
[See entire document for all references and/or passages cited in the IA search report; of record, submitted by Applicant]. 
Thus, regarding instant claims 1, 4, and 6-9, based on any one of the references above, each of Brownlee et al., Sato et al., WO ‘922, WO ‘974, and Jain et al. at minimum render obvious (even if not anticipate) the presently claimed invention of conjugating colonoic acid (CA)-insulin (bound substantially through the insulin N-terminus).
Based on the state of the art in this well-versed area, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the presently colonoic acid (CA)-insulin conjugates (bound substantially through the insulin N-terminus), based on any one of Brownlee et al., Sato et al., WO ‘922, WO ‘974, and Jain et al. alone or in combination, and/or in view of any one or combination of the following 3 references:
GREGORIADIS ET AL: "Improving the therapeutic efficacy of peptides and proteins:A role for polysialic acids" INTERNATIONAL JOURNAL OF PHARMACEUTICS,AMSTERDAM, NL, vol. 300, no. 1-2, 26 August 2005 (2005-08-26), pages 125-130,XP005013268 ISSN: 0378-5173; 
WO 2006/016168 A2 (LIPOXEN TECHNOLOGIES LTD [GB]; JAIN SAN JAY [GB]; PAPAIOANNOU IOANNIS D 16 February 2006 (2006-02-16) cited in the application [Equivalent US 7875708 B2]; or 
WO 2004/091494 A (PR PHARMACEUTICALS INC [US]; HINDS KENNETH [US]; LEWIS DANNY [US]; SCH) 28 October 2004 (2004-10-28) [Equivalent US 20070083006 B2].
Gregoriadis et al. teach polysialylated insulin and its therapeutic advantages.
WO ‘168 teach polysialylated insulin and its therapeutic advantages.
WO ‘494 teach polysialylated insulin and its therapeutic advantages.
[See entire document for all references and/or passages cited in the IA search report; of record, submitted by Applicant]. 
Namely, insulin derivatives with N-terminal polysaccharides, methods for their production, and their use in therapy appears well known in the art. Moreover, polysialylated insulin and its therapeutic advantages were well known, as taught by each of Gregoriadis et al., WO ‘168, and WO ‘494.  Thus, it appears that the ordinary skilled artisan would regard it a normal design procedure to adapt/optimize the known methods of conjugation of polysialic acid 
Thus, claims 1, 4, and 6-9, as drawn to the claimed invention would have been predicable to arrive at based on any one of the 5 primary references Brownlee et al., Sato et al., WO ‘922, WO ‘974, and Jain et al. alone or in combination, or in view of any one or combination of the 3 secondary references Gregoriadis et al., WO ‘168, and WO ‘494; based on routine optimization of art-recognized modifiable parameters by one of ordinary skill in the art of insulin and/or CA preparations (e.g. percent of sialic acid units, polydispersity as in claims 7-8 and 11-12).
Claims 1, 4, and 6-9, in view of teachings and suggestions of the references, provide that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention based on the state of the art. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary. 
Response to Amendment/Arguments
	Applicant’s amendments and arguments thereto have been fully considered but not found persuasive.  Applicant sole substantive amendment is directed to amending the claims (claim 1) like that of the original product claims of the earlier parent (U.S. Patent Application No. 12/375,010), where “at least 85% of the population consists of amino-terminal polysialic acid derivatives of insulin”.  In that earlier parent’s final response to arguments - before that earlier parent switched mid-prosecution to the method of making the now claimed product (which became U.S. Patent No. 10,300,144) - the examiner stated:  “Putting e.g. 2 insulins (or more) in prima facie obvious at the time of invention. [ ] Even if the ‘method of making’ - whether polysialylating each insulin individually or all insulins collectively in that ‘population’ within a composition - is not as ’efficient’ as the method of making for which Applicant has discovered/created for carrying out the same.”  Thus, for the same reasons of record there and still maintained here as prima facie obvious, polysialylating any %, whether 85% or 100%, of insulins, is merely a matter of routine optimization within the art, depending on the degree of polysialylation desired. 
	Regarding applicant’s present arguments, similar/the same as that in the parent, the assertion is that none of the references alone or collectively teach at least 85% of a population of insulins being polysialylated at the amino-terminal.  While this argument is again acknowledged, such is not persuasive as discussed above, since the state of the art including that of the prior art of record, taught how to polysialylate insulin at the amino terminal, which applicant does not dispute.  Therefore, the state of the art understood that one could polysialylate 100% of the amino terminals of a population of insulins, even if by a different method and even if not as efficient as applicant’s method (now patented in the earlier parent, as noted above).  Thus, the arguments are not found persuasive and the rejection is maintained.
Prior Art Made of Record
International Authority (IA) Written Opinion (Copy of Substance)
	The IA cited 8 references (D1-D8) in establishing a lack of novelty/inventive step over substantively the same claimed invention.  The present rejection applies these same 
Re Item V.
1. Reference is made to the following documents:
D1 : BROWNLEE M ET AL: "A GLUCOSE CONTROLLED INSULIN DELIVERY SYSTEMSEMI SYNTHETIC INSULIN BOUND TO LECTIN" SCIENCE (WASHINGTON D C),vol. 206, no. 4423, 1979, pages 1190-1191, XP002461920 ISSN: 0036-8075 

D2: SATO M ET AL: "Site-specific introduction of sialic acid into insulin" ANGEWANDTECHEMIE. INTERNATIONAL EDITION, WILEY VCH VERLAG, WEINHEIM, DE, vol.43, no. 12, 12 March 2004 (2004-03-12), pages 1516-1520, XP002981412 ISSN:1433-7851
D3: WO 01/87922 A2 (LIPOXEN TECHNOLOGIES LTD [GB]; GREGORIADISGREGORY [GB]) 22 November 2001 (2001-11-22) cited in the application [Equivalent US 692972 B2]
D4: WO 2005/016974 A (LIPOXEN TECHNOLOGIES LTD [GB]; JAIN SAN JAY [GB];LAING PETER [GB]; GRE) 24 February 2005 (2005-02-24) [Equivalent US 7807824 B2]
D5: JAIN SET AL: "Polysialylated insulin: synthesis, characterization and biologicalactivity in vivo" BBA - GENERAL SUBJECTS, ELSEVIER SCIENCE PUBLISHERS,NL, vol. 1622, no. 1,20 June 2003 (2003-06-20), pages 42-49, XP004433607 ISSN:0304-41 65
D6: GREGORIADIS ET AL: "Improving the therapeutic efficacy of peptides and proteins:A role for polysialic acids" INTERNATIONAL JOURNAL OF PHARMACEUTICS,AMSTERDAM, NL, vol. 300, no. 1-2, 26 August 2005 (2005-08-26), pages 125-130,XP005013268 ISSN: 0378-5173
D7: WO 2006/016168 A2 (LIPOXEN TECHNOLOGIES LTD [GB]; JAIN SAN JAY [GB];PAPAIOANNOU IOANNIS D 16 February 2006 (2006-02-16) cited in the application [Equivalent US 7875708 B2].


2  NOVELTY (Art. 33(2) PCT)2.1  INDEPENDENT CLAIMS 1,10,11,28
2.1 The present application appears not to meet the requirements of Article 33(1) PCT,because the subject-matter of the independent claims 1,10,11,28 appears not new in thesense of Article 33(2) PCT: 
Document D1 discloses a composition comprising a polysaccharide derivative of insulin(insulin-maltose(disaccharide) conjugate) and wherein the population consists substantiallyonly of N-terminal derivatives, the method of preparation thereof and the use for therapy.Documents D2 discloses a composition comprising a polysaccharide derivative of insulin(sialic acid units attached to the amino group of N-terminal glutamine) and wherein thepopulation consists substantially only of N-terminal derivatives, the method of preparationthereof and the use for therapy. Similarly documents D3-5 disclose polysaccharidederivatives (polysialic acid) of insulin which appear to be consists substantially only of N-terminal derivatives (for all documents see the passages cited in the search report). 
3  INVENTIVE STEP (Art. 33(3) PCT)3.1  INDEPENDENT CLAIMS 1,10,11,28
3.2 Even if rendered novel, it appears that the subject matter of the independent claims1,10,11,28 would be obvious with regard to the documents D1-5 (Art. 33(3) PCT). Insulinderivatives with N-terminal polysaccharides, methods for their production, and their use intherapy appears well known in the art. Moreover, polysialylated insulin and its therapeuticadvantages were well known (see documents D6-8) it appears that the skilled personwould regard it a normal design procedure to adapt/optimize the known methods ofconjugation of polysialic acid to insulin in order to obtain exclusively N-terminallypolysialylated insulin. Thus, the subject-matter of the independent claims 1,20,29 appearsnot to involve an inventive step and appears not satisfy the criterion set forth in Art. 33(3)PCT. 
4  DEPENDENT CLAIMS 2-9, 12-27
Dependent claims 2-9, 12-27 do not contain any features which, in combination with thefeatures of any claim to which they refer, meet the requirements of the PCT in respect ofnovelty and/or inventive step (Article 33(2) and (3) PCT). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached 571-272-0562.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAURY A AUDET/Primary Examiner, Art Unit 1654